Per Curiam.
In the Circuit Court for Escambia county Wilkins recovered judgment for $1,250.00, with interest from date of suit, against the Pensacola Sanitarium, a corporation, for personal injuries to the plaintiff whose leg was burned by a hot water bottle left in plaintiffs bed while he was a patient in the sanitarium. On writ of error taken by the defendant corporation it is contended that errors in the proceedings were committed by the trial court, among them being the admission of mortuary tables in evidence and in not granting a new trial on the grounds that the verdict is excessive and not justified by the evidence.
The injury in this case was a superficial burn several inches long, or perhaps two inches wide, between the knee and the ankle. It is apparent from the testimony that the injury is not permanent or of a very serious nature, and the admission of the mortuary tables in evidence was well calculated under the circumstances to influence the jury in returning a verdict that is clearly excessive in amount.
*409The judgment is reversed.
Whitfield, C. J., and Shackleford, Cockrell and Hocker, J. J., concur.
Taylor, J., absent on account of illness, concurred in the opinion as prepared.